Citation Nr: 1450989	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-12 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to April 1987.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The electronic claims system contains documents pertinent to the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran failed to appear for a Travel Board hearing scheduled for July 24, 2012.  He requested the hearing in March 2010, see VA Form 9, and was notified of the hearing date and time in a June 2012 notification letter.  

In July 2012, the Veteran submitted a second written request for a Board hearing.  See Letter Received July 30, 2012.  He explained that he did not attend the July 2012 Travel Board hearing because the person who had agreed to transport him to the hearing had been involved in an accident two days prior to the hearing.  He also explained that he was "under a lot of stress" due to a "new medical problem found with my neck" and that he could not focus on "one thing for to[o] long."  Id.

The Veteran has shown good cause for his failure to appear at the Travel Board hearing scheduled for July 24, 2012 and to submit a timely request for a new hearing date (a postponement).  38 C.F.R. § 20.704(d) (2014).  In addition, he submitted a written motion for a new hearing date within 15 days of his original hearing date (July 24, 2012).  Id.  Accordingly, the Veteran's request for an additional hearing is granted. 

The case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO in accordance with applicable law.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703 (2014).  Place a copy of the hearing notice in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



